Exhibit 10.4
GATX CORPORATION
2004 EQUITY INCENTIVE COMPENSATION PLAN
RESTRICTED COMMON STOCK AGREEMENT
     THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph
1), by and between the Participant and GATX Corporation (the “Company”).
     WHEREAS, the Company maintains the GATX Corporation 2004 Equity Incentive
Compensation Plan (the “Plan”), which is incorporated into and forms a part of
this Agreement, and the Participant has been selected by the committee
administering the Plan (the “Committee”) to receive a Restricted Common Stock
Award (which is a Full Value Award) under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

1.   Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:       The “Participant” is
                                               The “Grant Date” is
                    .       The “Vesting Date” is                     .      
Other terms used in this Agreement are defined pursuant to paragraph 12 or
elsewhere in this Agreement. Capitalized terms not defined herein shall have the
meaning ascribed thereto in the Plan.   2.   Award. Subject to the terms of the
Plan and this Agreement the Participant is hereby granted                     
Restricted Common Stock Rights (“Rights”). Six months following the Grant Date,
GATX will exchange the Rights for an equal number of shares of Restricted Common
Stock. Subject to the vesting requirements set forth in paragraph 4 hereof, the
shares of Restricted Common Stock will be issued in electronic form in the
Participant’s name and placed into a non-dividend paying book account with the
Company.   3.   Voting Rights and Dividends. The Participant shall not be
entitled to vote the Restricted Common Stock Rights. Once the shares of
Restricted Common Stock are exchanged for the Rights, the Participant shall be
entitled to vote the shares.       An account shall be established for the
Participant, to which shall be credited dividend equivalents equal to the
product of (a) the number of shares of the Participant’s Restricted Common Stock
and (b) the dividend declared on a single share of the Company’s Common Stock
during the vesting period described in paragraph 4 hereof. To the extent he
becomes vested in the Restricted Common

 



--------------------------------------------------------------------------------



 



    Stock, the Participant shall be entitled to a distribution of the dividend
equivalents credited to his account, subject to any adjustment made by the
Committee as contemplated by subparagraph (4)(b)(ii) hereof. All dividend
equivalents paid will be considered ordinary income and will be subject to
supplemental withholding rates for federal, state and applicable FICA taxes.

4.   Vesting, Transfer and Forfeiture of Restricted Common Stock.

  (a)   Except as provided in paragraph (b), (i) the Participant shall become
entitled to all of the Restricted Common Stock which has been issued in the
Participant’s name (as set forth in paragraph 2 hereof) on the Vesting Date and
the shares shall be distributed promptly thereafter, (ii) however, if the
Participant’s Date of Termination occurs prior to the Vesting Date, the
Participant shall forfeit all non-vested shares.     (b)   Notwithstanding the
foregoing provisions of this paragraph 4, the Participant shall become vested in
the Restricted Common Stock, and become owner thereof free of all restrictions
otherwise imposed by this Agreement, as follows:

  (i)   If the Participant’s employment is involuntarily terminated by the
Company other than for Cause not less than 18 months following the Grant Date,
he or she will be entitled to a pro rata portion of the Restricted Common Stock
based on his or her length of employment during the Restricted Period. The pro
rata portion of the Restricted Common Stock shall equal the product of:

  (A)   the number of shares of Restricted Common Stock which has been issued to
the Participant hereunder; and     (B)   a fraction (not greater than one), the
numerator of which shall be the number of months the Participant is employed by
the Company or its Subsidiaries during the period beginning on the Grant Date
and ending on the Date of Termination and the denominator of which shall be the
number of months in the Restricted Period

Following a distribution in accordance with this subparagraph (i), the
Participant shall have no further rights under this Agreement.

  (ii)   If the Participant’s Date of Termination occurs by reason of the
Participant’s death, Retirement or Disability, the Participant shall be entitled
to a pro rata portion of the Restricted Common Stock based on his or her length
of employment during the Restricted Period. The pro rata portion of the
Restricted Common Stock shall equal the product of:

2



--------------------------------------------------------------------------------



 



  (A)   the number of shares of Restricted Common Stock which has been issued to
the Participant hereunder; and     (B)   a fraction (not greater than one), the
numerator of which shall be the number of months the Participant is employed by
the Company or its Subsidiaries during the period beginning on the Grant Date
and ending on the Date of Termination and the denominator of which shall be the
number of months in the Restricted Period

Provided, however, that if a Participant’s Date of Termination occurs by reason
of the Participant’s death, Retirement or Disability, as described in the first
sentence of this subparagraph (ii), the Committee may, in its sole discretion,
increase the number of shares of Restricted Common Stock to which the
Participant is entitled.
Following a distribution in accordance with this subparagraph (ii), the
Participant (or the Participant’s Designated Beneficiary or estate as
appropriate) shall have no further rights under this Agreement.

  (iii)   Subject to the provisions of paragraph 4.2(f) of the Plan (relating to
the adjustment of shares), if a Change in Control occurs prior to a
Participant’s Date of Termination and before the end of the Restricted Period,
and within two years after the occurrence of the Change in Control the
Participant’s Date of Termination occurs by reason of discharge by the
Participant’s employer without Cause or the Participant resigns from employment
with the employer for Good Reason, the Participant shall, except as provided in
subparagraph (iv), become fully vested in all shares of Restricted Common Stock
granted prior to the Change in Control and held by the Participant as of the
Date of Termination. These shares of Restricted Common Stock shall be
distributed to the Participant free and clear of all restrictions as soon as
practicable following the Date of Termination, and the Participant shall have no
further rights under this Agreement.     (iv)   With respect to any shares of
Restricted Common Stock that become vested pursuant to subparagraph (iii) in
connection with a Change in Control described in paragraph 5(e) of the Plan with
respect to a Participant as described therein relating to certain transactions
involving a Subsidiary or business segment, as soon as practicable following the
Date of Termination, the Participant shall receive a distribution, free and
clear of all restrictions, of the following number of shares of common stock as
follows:

3



--------------------------------------------------------------------------------



 



  (A)   If the Date of Termination occurs during the first year of the
Restricted Period, the Participant shall be entitled to receive shares equal in
number to one-third (1/3) of his or her Restricted Stock.     (B)   If the Date
of Termination occurs during the second year of the Restricted Period, the
Participant shall be entitled to receive shares equal in number to two-thirds
(2/3) of his or her Restricted Stock.     (C)   If a Date of Termination occurs
during the third year of the Restricted Period, such Participant shall be
entitled to receive shares equal in number to the total of all of his or her
Restricted Stock

Following a distribution in accordance with this paragraph (iv), the Participant
shall have no further rights under this Agreement.

  (v)   For purposes of subparagraphs (iii) and (iv), if, as a result of a
Change in Control described in paragraph 5(e) of the Plan, the Participant’s
employer ceases to be a Subsidiary (and the Participant’s employer is or becomes
an entity that is separate from the Company), and the Participant is not,
immediately following the Change in Control, employed by the Company or an
entity that is then a Subsidiary, then the occurrence of the Change in Control
shall be treated as the Participant’s Date of Termination caused by the
Participant being discharged by the employer without Cause.

  (c)   Restricted Common Stock may not be sold, assigned, transferred, pledged
or otherwise encumbered until the Participant becomes fully vested in such
shares.

5.   Withholding. The granting and vesting of shares of Stock under this
Agreement are subject to withholding of all applicable taxes. Subject to such
rules and limitations as may be established by the Committee from time to time,
the Participant may satisfy his or her withholding obligations through the
surrender of shares of Stock which the Participant already owns, or to which the
Participant is otherwise entitled under the Plan; provided, however, that,
except as otherwise provided by the Committee, such shares may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including payroll taxes, that are applicable to such supplemental
taxable income).   6.   Heirs and Successors. This Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any rights of the Participant or benefits distributable to the
Participant under this Agreement have

4



--------------------------------------------------------------------------------



 



not been exercised or distributed, respectively, at the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If the Designated Beneficiary survives the Participant but
dies before the exercise of all rights or the complete distribution of benefits
under this Agreement, then any remaining rights and any remaining benefit
distribution shall be exercisable by or distributed to the legal representative
of the estate of the Designated Beneficiary.

7.   Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement shall be final and binding
on all persons.   8.   Plan Governs. Notwithstanding anything in this Agreement
to the contrary, the terms of this Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the Director,
Compensation of the Company; and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.   9.   Not an Employment Contract. The
Award will not confer on the Participant any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.   10.   Notices. Any written notices provided for
in this Agreement or the Plan shall be provided in accordance with paragraph
10(a) or 10(b), as applicable and, if provided to the Company, shall be
addressed as follows:

GATX Corporation
222 West Adams Street
Chicago, IL 60606-5314

  (a)   Any notice required by the Participant pursuant to the definition of
Good Reason, as described below, shall be in writing given by hand delivery or
by registered or certified mail, return receipt requested, postage prepaid,
addressed to the Senior Vice President, Human Resources and shall be effective
when actually received.

5



--------------------------------------------------------------------------------



 



  (b)   All other notices shall be in writing and shall be deemed sufficiently
given if either hand delivered or if sent by fax or overnight courier, or by
postage paid first class mail. Any such notice sent by mail shall be deemed
received three business days after mailing, but in no event later than the date
of actual receipt and shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
to the attention of the Director, Compensation.

11.   Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the parties.  
12.   Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:       Cause. The term “Cause” shall
mean (i) the willful and continued failure of the Participant to perform the
Participant’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), or
(ii) the willful engaging by the Participant in illegal conduct or gross
misconduct in the course of his or her discharge of duties for the Company. For
purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief, that the
Participant’s action or omission was in the best interests of the Company.      
Change in Control. The term “Change in Control” shall have the meaning ascribed
to it in Section 5 of the Plan.       Date of Termination. The term “Date of
Termination” means the first day occurring on or after the Grant Date on which
the Participant is not employed by the Company or any Subsidiary, regardless of
the reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer.       Designated Beneficiary.
The beneficiary or beneficiaries designated by the Participant in a writing
filed with the Committee in such form and at such time as the Committee shall
require.       Disability. Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” during the period in
which the Participant is considered to be “disabled” as that term is defined in
the Company’s long term disability plan.

6



--------------------------------------------------------------------------------



 



Good Reason. The term “Good Reason” shall mean the occurrence of one or more of
the following conditions without the consent of the Participant:

  (a)   A material diminution in the Participant’s base compensation, compared
with the Participant’s base compensation in effect immediately prior to the
consummation of a Change in Control.     (b)   A material diminution in the
Participant’s authority, duties, or responsibilities, compared with the
authority, duties, and responsibilities of the Participant immediately prior to
the consummation of a Change in Control.     (c)   The Participant is required
to report to a supervisor with materially less authority, duties, or
responsibilities than the authority, duties, and responsibilities of the
supervisor who had the greatest such authority, duties, and responsibilities at
the time the Participant was required to report to such supervisor during the
120-day period immediately preceding the consummation of a Change in Control.  
  (d)   A material diminution in the budget over which the Participant retains
authority, compared with the most significant budget, if any, over which the
Participant had authority at any time during the 120-day period immediately
preceding the consummation of a Change in Control.     (e)   A material change
in the geographic location at which the Participant must perform services.    
(f)   Any other action or inaction by the Company that constitutes a material
breach of any change of control agreement between the Company and the
Participant that is in effect when a Change in Control occurs.

If (I) the Participant provides written notice to the Company of the occurrence
of Good Reason within a reasonable time (not more than 90 days) after the
Participant has knowledge of the circumstances constituting Good Reason, which
notice specifically identifies the circumstances which the Participant believes
constitute Good Reason; (II) the Company fails to notify the Participant of the
Company’s intended method of correction within a reasonable period of time (not
less than 30 days) after the Company receives the notice, or the Company fails
to correct the circumstances within a reasonable period of time after such
notice (except that no such opportunity to correct shall be applicable if the
circumstances constituting Good Reason are those described in paragraph
(e) above, relating to relocation); and (III) the Participant resigns within a
reasonable time after receiving the Company’s response, if such notice does not
indicate an intention to correct such circumstances, or within a reasonable time
after the Company fails to correct such circumstances (provided that in no event
may such termination occur more than two years after the initial existence of
the

7



--------------------------------------------------------------------------------



 



condition constituting Good Reason); then the Participant shall be considered to
have terminated for Good Reason.
Restricted Period for the Restricted Common Stock Units and Restricted Common
Stock shall begin on the Grant Date and end on third anniversary of the Grant
Date.
Retirement. “Retirement” of the Participant means retirement on a “Retirement
Date,” as that term is defined in the GATX Corporation Non-Contributory Pension
Plan for Salaried Employees (the “Pension Plan”).
        IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.
Participant:                                                             

      GATX Corporation
 
   
By:
  (SIGNATURE) [c50951c5095101.gif]
Its:
  Chairman, President and CEO

8